
	
		II
		111th CONGRESS
		1st Session
		S. 195
		IN THE SENATE OF THE UNITED STATES
		
			January 9, 2009
			Mr. Dorgan introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To extend oversight, accountability, and transparency
		  provisions of the Emergency Economic Assistance Act of 2008 to all Federal
		  emergency economic assistance to private entities, to impose tough conditions
		  for all recipients of such emergency economic assistance, to set up a Federal
		  task force to investigate and prosecute criminal activities that contributed to
		  our economic crisis, and to establish a bipartisan financial market
		  investigation and reform commission, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Taxpayer Protection
			 Act.
		2.Increased
			 oversight over Federal emergency economic assistance
			(a)In
			 generalNotwithstanding any
			 other provision of law, a Federal financial entity that provides emergency
			 economic assistance to any private entity or group of private entities shall be
			 subject to the oversight, reporting, accountability, and transparency
			 provisions of sections 104, 105, 108, 116, 121, and 125 of the Emergency
			 Economic Stabilization Act of 2008 (12 U.S.C. 5214, 5215, 5218, 5226, 5231,
			 5233), in the same manner as those sections apply with respect to assistance
			 provided under that Act.
			(b)Monthly reports
			 to CongressEach Federal financial entity that provides emergency
			 economic assistance to any private entity or group of entities shall make
			 monthly reports to Congress that provide, among other relevant information, the
			 names and other details about the private entities receiving such financial
			 assistance, together with a full description of the collateral or other
			 interests granted to the Federal financial entity to ensure that taxpayers are
			 repaid, to the maximum extent possible.
			(c)DefinitionAs used in this Act, the term Federal
			 financial entity means—
				(1)the Secretary of
			 the Treasury;
				(2)each member of
			 the Financial Institutions Examination Council established under section 1004
			 of the Federal Financial Institutions Examination Council Act of 1978 (12
			 U.S.C. 3303); and
				(3)the Federal
			 Housing Finance Agency.
				3.Establish
			 conditions for emergency economic assistance
			(a)In
			 generalNotwithstanding any
			 other provision of law, before receiving funds under any program by a Federal
			 financial entity to provide emergency economic assistance to private entities
			 or groups of entities (including assistance under the Emergency Economic
			 Stabilization Act of 2008), the intended recipient of such assistance shall
			 agree, in writing—
				(1)to provide a
			 detailed monthly report to Congress about how emergency economic assistance
			 provided to such entity or group of entities is being used to meet the intended
			 objectives and goals of such assistance;
				(2)to permit the
			 Federal financial entity providing such assistance access to personnel and any
			 books, papers, records, or other data that may be relevant to the assistance,
			 including compliance with the financial terms and conditions, and the right to
			 audit such activities;
				(3)to limit
			 executive compensation and annual executive compensation tax deductions, to
			 prohibit golden parachutes for officers and directors, and prohibit the payment
			 of dividends or other distributions, as provided, to the maximum extent
			 possible, in section 111 of the Emergency Economic Stabilization Act of 2008
			 (12 U.S.C. 5221) and regulations and notices issued thereunder;
				(4)to prohibit
			 bonuses or incentive compensation awards to the 25 most highly compensated
			 employees of the recipient;
				(5)to prohibit any
			 compensation plan that could encourage manipulation of reported earnings to
			 enhance the compensation of any employee;
				(6)to prohibit the
			 use of emergency economic assistance for entertainment and lobbying
			 expenditures;
				(7)to sell or divest
			 itself of any privately owned passenger aircraft or interest in such aircraft,
			 and to prohibit the leasing of any such aircraft by or on behalf of any
			 officer, director, or employee of the recipient; and
				(8)to such other
			 appropriate standards for executive compensation and corporate governance as
			 the Federal financial entity overseeing the provision of such assistance
			 determines appropriate.
				(b)ApplicabilitySubsection
			 (a) shall apply whether or not the recipient of emergency economic assistance
			 from a Federal financial entity sells assets to the Federal financial
			 entity.
			(c)DurationThe
			 provisions of subsection (a) shall apply, and the written agreement of the
			 recipient of assistance described in subsection (a) shall remain in effect,
			 until such time as all obligations to the Federal financial entity are repaid
			 in full, and such entity ceases to own any equity securities, including
			 warrants or collateral, acquired from the recipient of such assistance.
			(d)ViolationsA
			 violation of any provision of an agreement described in subsection (a) by the
			 recipient of emergency economic assistance from a Federal financial entity
			 shall be considered a default on the obligation of the recipient to the Federal
			 financial entity, and such obligation shall be immediately due and payable to
			 the Federal financial entity. The Federal financial entity shall be entitled to
			 any and all remedies pursuant to such agreement and otherwise available under
			 applicable provisions of law.
			4.Creation of a
			 taxpayer protection prosecution task force
			(a)In
			 generalThe Attorney General of the United States shall
			 immediately establish a Taxpayer Protection Prosecution Task Force (referred to
			 in this section as the Task Force) .
			(b)DutiesThe
			 Task Force shall—
				(1)investigate and
			 prosecute financial fraud cases or any other violation of law that contributed
			 to the collapse of our financial markets; and
				(2)seek to claw back
			 any ill-gotten gains, particularly by those who received billions of dollars in
			 compensation creating the real estate and financial bubble.
				(c)MembershipThe
			 membership of the Task Force shall include—
				(1)Department of
			 Justice attorneys acting as a team of Federal prosecutors;
				(2)special agents
			 from the Federal Bureau of Investigation, the Internal Revenue Service, and
			 United States Postal Service; and
				(3)additional
			 assistance from the Board of Governors of the Federal Reserve System, the
			 Securities and Exchange Commission, and other Federal banking regulators or
			 investigators.
				(d)StaffingThe
			 Task Force shall be staffed by Department of Justice career attorneys,
			 enforcement attorneys, and other private and public sector legal professionals
			 and experts in the violations of law under investigation.
			(e)DirectorThe
			 Director of the Task Force shall be appointed by the President, subject to the
			 advice and consent of the Senate.
			(f)Outside
			 employmentThe Director of the Task Force and all professional
			 members of the staff shall for a period of 2 years after their employment with
			 the Task Force be prohibited from directly or indirectly representing any
			 client in or in connection with any investigation relating to any of the work
			 of the Task Force.
			(g)ReportThe
			 Task Force shall file—
				(1)a public report
			 directly with Congress every 6 months on its activities; and
				(2)if necessary, a
			 classified annex to protect the confidentiality of ongoing investigations or
			 attorney-client privilege or other non-public information.
				(h)Statute of
			 limitations recommendationThe Task Force shall make
			 recommendations to Congress not later than 60 days after the date of the
			 establishment of the Task Force about extending the statute of limitation for
			 complex financial fraud and other similar cases.
			5.Establishment of
			 financial market investigation and reform commission to learn how the economic
			 crisis happened
			(a)Establishment
			 of commissionThere is established the Financial Market
			 Investigation and Reform Commission (in this Act referred to as the
			 Commission), the purposes of which are—
				(1)to examine and
			 report on the facts and causes of the collapse of the Nation’s financial system
			 and credit crisis;
				(2)to ascertain,
			 evaluate, and report on the extent to which Federal entities had information on
			 financial practices that they knew or should have known were risky or reckless,
			 and posed a threat to the well being of the Nation’s financial system;
				(3)to build on any
			 investigations by the Committee on Banking, Housing, and Urban Affairs of the
			 Senate and the Committee on Financial Services of the House of Representatives,
			 by other congressional committees and the Federal banking agencies (as that
			 term is defined in section 3 of the Federal Deposit Insurance Act), and the
			 Securities and Exchange Commission) to avoid duplication of effort;
				(4)to make a full
			 and complete report of the reasons for the worst financial system collapse
			 since the Great Depression; and
				(5)to report to the
			 President and the Congress on its findings, conclusions, and legislative and
			 regulatory recommendations to prevent a similar financial crisis in the
			 future.
				(b)MembershipThe
			 Commission shall be composed of 10 members, of whom—
				(1)1 member shall be
			 appointed by the President, who shall serve as chairperson of the
			 Commission;
				(2)1 member shall be
			 appointed by the minority leader of the Senate, in consultation with the
			 minority leader of the House of Representatives, who shall serve as
			 vice-chairperson of the Commission;
				(3)2 members shall
			 be appointed by the majority leader of the Senate;
				(4)2 members shall
			 be appointed by the minority leader of the Senate;
				(5)2 members shall
			 be appointed by the Speaker of the House of Representatives; and
				(6)2 members shall
			 be appointed by the minority leader of the House of Representatives.
				(c)Qualifications;
			 initial meeting
				(1)Conflicts of
			 interestNo member of the Commission may be an employee, or an
			 immediate family member of an employee, of a private entity or group of private
			 entities that has received or applied for emergency economic assistance from
			 any Federal financial entity (as defined in section 2).
				(2)CriteriaMembers
			 of the Commission shall be chosen from among United States citizens with
			 national recognition and expertise in—
					(A)the operations of
			 United States and global financial markets;
					(B)the safety and
			 soundness of United States financial institutions;
					(C)the use of
			 complex derivatives and other structured financial instruments; or
					(D)the investigation
			 and prosecution of fraud and other intricate financial crimes.
					(3)Limitation on
			 public serviceNot more than 2 members of the Commission may be
			 appointed from among Federal, State, or local government employees.
				(4)TimingMembers
			 of the Commission shall be appointed not later than 30 days after the date of
			 enactment of this Act.
				(5)MeetingsThe
			 Commission shall meet not later than 45 days after the date of enactment of
			 this Act. After the initial meeting, the Commission shall meet upon the call of
			 the chairperson or a majority of the members of the Commission.
				(6)Quorum;
			 vacanciesSix members of the Commission shall constitute a
			 quorum. Any vacancy in the Commission shall not affect its powers, but shall be
			 filled in the same manner in which the original appointment was made.
				(7)ProceduresTo
			 carry out this Act, the Commission may establish, by majority vote, any other
			 rules for the conduct of the business of the Commission, if such rules are not
			 inconsistent with this Act or other applicable law.
				(d)Powers and
			 dutiesThe Commission may—
				(1)hold hearings,
			 take testimony, and collect evidence, by subpoena or otherwise;
				(2)issue subpoenas,
			 under the signature of the chairperson or any member designated by a majority
			 of the members of the Commission, by agreement of the chairperson and
			 vice-chairperson, or by the affirmative vote of 6 members of the Commission,
			 and may enforce the subpoena in the United States district court for the
			 judicial district in which the subpoenaed person resides;
				(3)contract with
			 appropriate entities to enable the Commission to discharge its duties;
				(4)obtain
			 information from Federal departments and agencies;
				(5)obtain assistance
			 from Federal agencies, including the General Services Administration, for
			 support services and other agencies for services, funds, facilities, and staff,
			 as needed;
				(6)accept, use, and
			 dispose of gifts or donations of services and property; and
				(7)use the United
			 States mails, in the same manner as Federal departments and agencies.
				(e)Conflicts of
			 interestThe Commission shall issue rules to manage or prohibit
			 conflicts of interest involving its members, staff, consultants, and any others
			 providing assistance to the Commission.
			(f)ReportsThe
			 Commission shall submit to Congress 2 interim reports to discuss the
			 Commission’s progress. The Commission’s final report shall be submitted to
			 Congress 12 months after the date of enactment of this Act.
			(g)Administrative
			 supportUpon the request of the Commission, the Administrator of
			 General Services shall provide to the Commission, on a reimbursable basis, the
			 administrative support services necessary for the Commission to carry out its
			 responsibilities under this Act, including human resource management, budget,
			 leasing, accounting, and payroll services.
			(h)Pay
				(1)Nongovernment
			 employeesEach member of the Commission who is not otherwise
			 employed by a Federal, State, or local government entity shall be entitled to
			 receive the daily equivalent of the annual rate of basic pay payable for level
			 IV of the Executive Schedule under section 5315 of title 5 United States Code,
			 as in effect from time to time, for each day (including travel time) during
			 which such member is engaged in the actual performance of duties of the
			 Commission.
				(2)Government
			 employeesA member of the Commission who is an officer or
			 employee of a Federal, State or local government entity shall serve without
			 additional pay (or benefits in the nature of compensation) for service as a
			 member of the Commission.
				(i)Travel
			 expensesMembers of the Commission shall receive travel expenses,
			 including per diem in lieu of subsistence, in accordance with subchapter I of
			 chapter 57 of title 5, United States Code 55.
			(j)Staff
				(1)Appointment and
			 compensationThe chairperson of the Commission, in consultation
			 with the vice-chairperson, in accordance with rules agreed upon by the
			 Commission, may appoint and fix the compensation of a staff director and such
			 other personnel as may be necessary to enable the Commission to carry out its
			 functions, without regard to the provisions of title 5, United States Code,
			 governing appointments in the competitive service, and without regard to the
			 provisions of chapter 51 and subchapter II of chapter 53 of such title relating
			 to classification and General Schedule pay rates, except that no rate of pay
			 fixed under this subsection may exceed the equivalent of that payable for a
			 position at level V of the Executive Schedule under section 5316 of title 5,
			 United States Code.
				(2)Personnel as
			 Federal employees
					(A)In
			 generalAny personnel of the Commission shall be employees under
			 section 2105 of title 5, United States Code, for purposes of chapters 63, 81,
			 83, 84, 85, 87, 89, and 90 of that title.
					(B)DetaileesAny
			 Federal Government employee may be detailed to the Commission without
			 reimbursement from the Commission, and such detailee shall retain the rights,
			 status, and privileges of his or her regular employment without
			 interruption.
					(C)Consultant
			 servicesThe Commission is authorized to procure the services of
			 experts and consultants in accordance with section 3109 of title 5, United
			 States Code, but at rates not to exceed the daily rate paid to a person
			 occupying a position at level IV of the Executive Schedule under section 5315
			 of title 5, United States Code.
					(k)TerminationThe
			 Commission shall terminate 60 days after the date of submission of its final
			 report under subsection (f).
			(l)FundingThere
			 are authorized to be appropriated to the Commission such sums as are necessary
			 to carry out this Act, to remain available, without fiscal year limitation,
			 until the termination of the Commission.
			
